DETAILED ACTION

This Final Office Action is in response to Applicant's amendments and arguments filed September 2, 2021.  Applicant has canceled claims 1-20 and added claims 21-40.  Currently, claims 21-40 are pending.   The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statements (IDS) submitted on 9/3/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendments

The 35 U.S.C. 101 rejections of claims 19-20 are withdrawn in light of applicant’s cancellation to claims 19-20.
The 35 U.S.C. 103 rejections of claims 1-20 are withdrawn in light of applicant’s cancellation to claims 1-20.

Response to Arguments


Applicant’s arguments submitted on 9/2/21 have been considered but are not persuasive and moot in light of the newly cited Selman reference.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 21-23, 29-30, 32-33, 36-38, 39-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selman et al. (US 9,097,096 B1) (hereinafter Selman).

Claims 21, 39-40:
Selman, as shown, discloses the following limitations:
A method (and corresponding system and non-transitory medium - col 4, line 1-10, showing equivalent computer functionality) comprising: receiving control equipment capabilities for control of drilling (col 12, line 61 to col 13, line 3, "FIG. 2 is a diagram of the controller of the drilling rig that communicates with the geo-steering computer instructions. The controller 2 can include the controller processor 316, and the controller processor 316 can be in communication with the controller data storage 318. The controller data storage 318 can include computer instructions 320 for receiving the data from the tool. The controller data storage 318 can also include controller computer instructions 322 to transmit the data to the geo-steering system." where geo-steering shows control equipment capabilities); 
receiving drilling equipment capabilities for drilling equipment, wherein the drilling equipment comprises directional drilling equipment (col 3, line 39-46, " The communication can occur through a network. The processor and the data storage can be used to receive and send data to the directional drilling equipment, and to control at least portions of the directional drilling equipment. The directional and 
simulating drilling of a well to generate a well plan that comprises activities, wherein the drilling comprises directional drilling  (col 2, line 38-43, "The computer drilling model can include computer instructions to transmit the executive dashboard to a multidimensional simulation, allowing a user to select a dimensional plot of the operation of the drill rig, allowing the drilling rig to adjust drilling in real time, with an ability to change direction and to stay on target in the wellbore within 3 to 12 hours." where it would be obvious to one of ordinary skill in the art that the plot of the rig is a type of well plan as the path determines the drilling of the well) and wherein, for performance of the activities, the well plan comprises control equipment instructions that account for the drilling equipment capabilities (col 3, line 46-67, "The data received from the directional drilling equipment can be: an inclination of the wellbore as measured by a directional drilling tool, such as a sensor or gyro; a measured depth of the wellbore, such as a measured depth measured by a depth encoder on a crown of the drilling rig; a tool depth, which can be the measured depth minus the distance of the tool from the bottom of the drill string; an azimuth as measured by a sensor on a directional drilling tool; and actual curve data such as gamma ray readings and resistivity readings as measured by sensors on directional drilling tools. The processor can send data and/or commands the directional drilling equipment or to user's operating the directional drilling equipment, such as user's viewing the executive dashboard at the drilling site. The 

	Claims 22-23:
	Further, Selman discloses the following limitations:
wherein the well plan comprises a kick off depth (col 10, line 15-20, "The projected path can be generated using computer instructions in the data storage that instruct the processor to calculate the projected path using a kick off point" )
wherein the kick off depth is for a transition from a vertical wellbore trajectory to a horizontal wellbore trajectory (col 19, line 47-56, "The data storage 7 can include computer instructions 638 to instruct the processor to generate the projected path by calculating the projected path using a kick off point, a build rate, a landing point, and a target angle. The kick off point can be the portion of the wellbore wherein the horizontal drilling begins. The build rate can be the rate of change of inclination of the wellbore to reach the landing point. The landing point can be the point at which the wellbore reaches a target depth. The target angle can be the angle of inclination of the wellbore as it extends from the landing point.")

	

Claims 29-30:
Further, Selman discloses the following limitations
receiving driller capabilities modeled as a driller-based control system (col 2, line 38-43, "The computer drilling model can include computer instructions to transmit the executive dashboard to a multidimensional simulation, allowing a user to select a dimensional plot of the operation of the drill rig, allowing the drilling rig to adjust drilling in real time, with an ability to change direction and to stay on target in the wellbore within 3 to 12 hours." where the simulation takes into consideration the user's ability to change direction is a driller capability given broadest reasonable interpretation )
wherein the well plan comprises driller instructions that account for the driller capabilities and the drilling equipment capabilities (col 9, line 37-45, "A unique benefit of one or more embodiments is that projected formations can be presented as a geological hypothesis of the actual geological formation, thereby enabling users to perform adjustments to the drilling equipment in real-time using the data and controls provided by the executive dashboard. The user can adjust different values relative to the geological hypothesis using the control buttons, thereby enabling the geological hypothesis to continue to update as the drilling continues in real-time.")


Claims 32-33:
Further, Selman discloses the following limitations:
executing at least a portion of the well plan and responsive to the executing receiving at least one log as feedback (col 3, line 5-27, "The computer software can enable a user of the model to receive and send updated drilling and seismic survey data from a plurality of formats, such as: WITSML.TM., WITS.TM., Log ASCII Standard (LAS), different streaming formats, different logging formats, and other formats installed for use. The receiving and sending of updated drilling and seismic survey data from the plurality of formats can occur in real-time, such as in a matter of seconds. In one or more embodiments, the model can be used: solely in the field adjacent a drilling site; remote from the drilling site, such as at an office; at sea on a subsea well site; or simultaneously from various remote and field locations. The model can include an executive dashboard program that can be used to present data to a plurality of users simultaneously and in real-time. The executive dashboard can allow users to simultaneously view numerous pieces of data and information associated with the drilling. The model can enable users, which can be computers, to more efficiently and effectively determine stratigraphy, dipping,  and faulting by using graphical matching of actual curve data against reference curves, such as type log curves, using real-time drilling data.")
comprising, based at least in part on the feedback, deciding to adjust the well plan (col 3, line 5-27, showing user updating the model based on the received data).

Claim 36:
Further, Selman discloses the following limitations:
comprising, responsive to deciding to adjust the well plan, adjusting the well plan (col 2, line 4-9, "the present embodiments generally relate to a computer drilling model for horizontal, lateral, and directional drilling using data from a drill string. The drill string can extend into the earth from drilling rig enabling drilling operations to be adjusted in real time, change drilling direction, and staying on target while drilling." and col 2, line 38-43, "the computer drilling model can include computer instructions to transmit the executive dashboard to a multidimensional simulation, allowing a user to select a dimensional plot of the operation of the drill rig, allowing the drilling rig to adjust drilling in real time, with an ability to change direction and to stay on target in the wellbore within 3 to 12 hours.")

Claim 37:
Further, Selman discloses the following limitations:
receiving well trajectory information, wherein the well plan specifies a well trajectory based at least in part on the well trajectory information (col 4, line 36 to col 5, line 13, where path can be considered trajectory information)

Claims 24-28, 31, 38 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selman, as applied above, and further in view of Nikolakis-Mouchas et al. (US 2008/0289877 A1) (hereinafter Nikolakis-Mouchas).

Claims 24-28, 31, 38:
Selman does not explicitly disclose wherein the directional drilling equipment comprises a bottom-hole assembly (BHA).  In analogous art, Nikolakis-Mouchas discloses the following limitations:
wherein the directional drilling equipment comprises a bottom-hole assembly (BHA) (see para [0060], "The drill string (308) further includes a bottom hole assembly (BHA), generally referred to as (330), near the drill bit (310) (in other words, within several drill collar lengths from the drill bit). The bottom hole assembly (330) includes capabilities for measuring, processing, and storing information, as well as communicating with the surface unit. The BHA (330) further includes drill collars (328) for performing various other measurement functions.")
wherein control equipment capabilities comprise telemetry capabilities (see para [0062], "The drilling system (302) is operatively connected to the surface unit (304) for communication therewith. The BHA (330) is provided with a communication subassembly (352) that communicates with the surface unit. The communication subassembly (352) is adapted to send signals to and receive signals from the surface using mud pulse telemetry. The communication subassembly may include, for example, a transmitter that generates a signal, such 
wherein the drilling equipment comprises telemetry capabilities (see para [0062], showing drilling system uses telemetry)
wherein the directional drilling equipment comprises a bottom-hole assembly (BHA) that comprises telemetry capabilities (see para [0062], "The BHA (330) is provided with a communication subassembly (352) that communicates with the surface unit. The communication subassembly (352) is adapted to send signals to and receive signals from the surface using mud pulse telemetry.")
wherein the bottom-hole assembly (BHA) is configurable via commands (see para [0035], "A surface unit (134) is used to communicate with the drilling tool and offsite operations. The surface unit (134) is capable of communicating with the drilling tool (106b) to send commands to drive the drilling tool (106b), and to receive data therefrom. The surface unit (134) is preferably provided with computer facilities for receiving, storing, processing, and analyzing data from the oilfield.")
wherein the control equipment instructions comprise instructions for automated drilling
wherein the well plan comprises a sequence for at least a portion of the activities and parameters describing the activities, wherein the parameters comprise weight-on-bit and rotation rate (see para [0036], "Downhole sensors or gauges (S) are disposed about the drilling tool and/or wellbore to provide information about downhole conditions, such as wellbore pressure, weight on bit, torque on bit, direction, inclination, collar rpm, tool temperature, annular temperature and toolface, among others. The information collected by the sensors and cameras is conveyed to the various parts of the drilling system and/or the surface control unit.")
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Selman with Nikolakis-Mouchas because including BHA and telemetry equipment and capability enables more control over various types of drilling operations that can be planned (see Nikolakis-Mouchas, para [0005]-[0015]).        
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the method for performing a drilling operation in an oilfield as taught by Nikolakis-Mouchas in the method for multi-dimensional model for directional drilling of Selman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 34-35 are rejected under 35 U.S.C. 103(a) as being unpatentable over Selman, as applied above, and further in view of Benish et al. (US 2010/0191516 A1) (hereinafter Benish).

Claims 34-35:
Selman does not specifically disclose wherein deciding to adjust the well plan comprises determining that an adjustment is outside of a predetermined threshold.  In analogous art, Benish discloses the following limitations:
wherein deciding to adjust the well plan comprises determining that an adjustment is outside of a predetermined threshold (see para [0047], "If the well performance measures are within the defined well performance technical limits 140, a determination of whether the overall field expectations are met is made (e.g., within a specific threshold). This determination may be made, for example, by comparing sums of specific well performance measures for one or more wells to specified facilities constraints 160. Some exemplary facilities constraints include well rates and surface pressure for a facilities network. If the facilities constraints have not been met (e.g. not within a threshold), adjustments may be made, at block 165, to one or more wells in the facilities network. These adjustments may include modifying one or more wells, their completion details, and/or their operating parameters. Then, the process may be repeated based on these adjustments at block 110.");
wherein the predetermined threshold is a dog-leg severity maximum (see para [0033], "Examples of drilling constraints include the depth at which the well deviates from vertical (often called kick-off depth), constraints on what sections 
It would have been obvious to a person of ordinary skill in the before the effective filing date of the claimed invention to combine the teachings of Selman with Benish because applying thresholds helps optimize design by making sure the modifications are allowed (see Benish, para [0003]-[0008]).          
Moreover, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system for modeling in a collaborative well planning environment as taught by Benish  in the method for multi-dimensional model for directional drilling of Selman, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUJAY KONERU whose telephone number is 571-270-3409. The examiner can normally be reached on Monday-Friday, 9 am to 5 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SUJAY KONERU/
Primary Examiner, Art Unit 3624